DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission filed 09/14/2022 has been entered. Claims 1-19 are currently pending where claims 12-14 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170091 (Ito hereinafter) in view of US 6273537 (Hiwada hereinafter).
Regarding claim 1, Ito teaches a micro electrical machine pump that discloses  a MEMS chip comprising a chip body (Pumps 151 as seen in Figures 6 and 4 with Figure 4 showing the chip body where the actuator 21 is mounted); at least one signal electrode disposed on the chip body (Line from 84 to 151); a plurality of MEMS pumps, wherein each of the plurality of MEMS pumps comprises a first electrode and a second electrode (First electrode 134 and second electrode 135), and the second electrode is electrically connected to the at least one signal electrode (¶ 42); a switch electronically connected to the first electrode (FET1 transistor), and, wherein a modulation voltage is received by the at least one signal electrode and then is transmitted to the second electrodes of the plurality of MEMS pumps (¶ 42).
Ito is silent with respect to a plurality of switch units electrically connected to the first electrodes of the plurality of MEMS pumps and wherein the on-off actions of the plurality of MEMS pumps are controlled by the plurality of switch units.
However, Hiwada teaches a piezoelectric actuator driving circuit (Abstract and Figure 8) that discloses a plurality of switch units electrically connected to the first electrodes of the plurality of MEMS pumps (Figure 8 shows the switches 2 and 3 being attached to the actuator and the resultant combination would allow for the use of a plurality of transistor switches connected to Ito’s first electrode) and wherein the on-off actions of the plurality of MEMS pumps are controlled by the plurality of switch units (Column 7 Lines 14-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Ito with the plurality of switches per each actuator as shown in Hiwada to allow for individual pump control. 
Regarding claim 2, Ito’s modified teachings are described above in claim 1 where the combination of Ito and Hiwada would further disclose that the at least one signal electrode includes a first signal electrode (Arbitrary line from 84 to actuator 21 of Ito, where Ito shows at least 5 such lines in Figure 6).
Regarding claim 3, Ito’s modified teachings are described above in claim 2 where the combination of Ito and Hiwada would further disclose that the second electrodes of the plurality of MEMS pumps are electrically connected to the first signal electrode (Ito ¶ 42).
Regarding claim 4, Ito’s modified teachings are described above in claim 2 where Ito further discloses that the at least one signal electrode further includes a second signal electrode (Lines extending from 84 to actuators 21 of Ito, where at least 5 separate lines are shown).
Regarding claim 6, Ito’s modified teachings are described above in claim 4 where the combination of Ito and Hiwada would further disclose that the second electrodes of the plurality of MEMS pumps are electrically connected to the first signal electrode and the second signal electrode (Ito shows the plurality of pumps with their respective second electrodes which are connected to the relative first electrode for the first pump and the second electrode for the second pump).
Regarding claim 7, Ito’s modified teachings are described above in claim 4 where the combination of Ito and Hiwada would further disclose that the at least one signal electrode further includes a third signal electrode and a fourth signal electrode (Ito shows that the electrodes from 84 to 21 including a 3rd and 4th line).
Regarding claim 10, Ito’s modified teachings are described above in claim 7 where the combination of Ito and Hiwada would further disclose that the second electrodes of the plurality of MEMS pumps are electrically connected to the first signal electrode, the second signal electrode, the third signal electrode and the fourth signal electrode (Inherent of the signal electrodes of each pump being connected to the respective second electrode). 
Regarding claim 11, Ito’s modified teachings are described above in claim 1 where the combination of Ito and Sha would further disclose that the plurality of MEMS pumps and the plurality of switch units are connected one on one (Hiwada’s individual switches of either 2 or 3 are in a one to one ratio with the matching MEMs pump). 
Regarding claim 15, Ito’s modified teachings are described above in claim 1 where the combination of Ito and Hiwada would further disclose that each of the plurality of switch units is a semiconductor switch component (FET1 of Ito per ¶ 34 and Hiwada  and 3 are transistors per Column 7 Lines 21-26).
Regarding claim 16, Ito’s modified teachings are described above in claim 15 where the combination of Ito and Hiwada would further disclose that the semiconductor switch component is a metal-oxide-semiconductor field-effect transistor (MOSFETS of Hiwada Column 7 Lines 21-26).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170091 (Ito) in view of US 6273537 (Hiwada) and further in view of CN 103287102 A (Sha hereinafter).
Regarding claim 5, Ito’s modified teachings are described above in claim 4 but are silent with respect that the plurality of MEMS pumps are divided into a first MEMS pump group and a second MEMS pump group, and wherein the second electrodes of the plurality of MEMS pumps in the first MEMS pump group are electrically connected to the first signal electrode, and the second electrodes of the plurality of MEMS pumps in the second MEMS pump group are electrically connected to the second signal electrode.
However, Sha teaches an MEMs actuator for an ink jet printer that discloses the use of multiple MEMs pumps being separated into groups (Figure 3 with the plurality of switching circuits leading to the pumps in each group). The resultant combination would be such that the individual pumps 21 of Ito will be set up into groups of plurality of pumps as shown in Figure 3 of Sha. The combination of Ito and Sha would therefore teach the plurality of MEMS pumps are divided into a first MEMS pump group and a second MEMS pump group, and wherein the second electrodes of the plurality of MEMS pumps in the first MEMS pump group are electrically connected to the first signal electrode, and the second electrodes of the plurality of MEMS pumps in the second MEMS pump group are electrically connected to the second signal electrode.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the MEM’s pumps of Ito with the plurality of MEMs pumps groupings to increase the fluid through put of the system. 
Regarding claim 8, Ito’s modified teachings are described above in claim 7 where the combination of Ito and Sha would further disclose that  but are silent with respect that the plurality of MEMS pumps are divided into a first MEMS pump group, a second MEMS pump group, a third MEMS pump group and a fourth MEMS pump group, and wherein the second electrodes of the MEMS pumps in the first MEMS pump group are electrically connected to the first signal electrode, the second electrodes of the MEMS pumps in the second MEMS pump group are electrically connected to the second signal electrode, the second electrodes of the MEMS pumps in the third MEMS pump group are electrically connected to the third signal electrode, and the second electrodes of the MEMS pumps in the fourth MEMS pump group are electrically connected to the fourth signal electrode. 
However, Sha teaches an MEMs actuator for an ink jet printer that discloses the use of multiple MEMs pumps being separated into groups (Figure 3 with the plurality of switching circuits leading to the pumps in each group). The resultant combination would be such that the individual pumps 21 of Ito will be set up into four groups of plurality of pumps as shown in Figure 3 of Sha. The combination of Ito and Sha would therefore teach the plurality of MEMS pumps are divided into a first MEMS pump group, a second MEMS pump group, a third MEMs pump group, a fourth MEMS group, and wherein the second electrodes of the plurality of MEMS pumps in the first MEMS pump group are electrically connected to the first signal electrode, the second electrodes of the plurality of MEMS pumps in the second MEMS pump group are electrically connected to the second signal electrode, the second electrodes of the plurality of MEMS pumps in the third MEMS pump group are electrically connected to the third signal electrode, and the second electrodes of the plurality of MEMS pumps in the fourth MEMS pump group are electrically connected to the fourth signal electrode.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the MEM’s pumps of Ito with the plurality of MEMs pumps groupings to increase the fluid through put of the system.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170091 (Ito) in view of US 6273537 (Hiwada) and further in view of US 2014/0266131 (Deboy hereinafter).
Regarding claim 17, Ito’s modified teachings are described above in claim 16 but are silent with respect that the semiconductor switch units are P-type metal-oxide-semiconductor field-effect transistors, N-type metal-oxide-semiconductor field-effect transistors, complementary metal-oxide-semiconductor field-effect transistors, double-diffused metal-oxide-semiconductor field-effect transistors, lateral diffusion metal-oxide-semiconductor field-effect transistors or combinations thereof.
However, Deboy teaches a power converter circuit for outputting the required power to a downline system that discloses the use of various different types of MOSFET transistors including n-type, p-type, normally off, or normally on (¶ 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MOSFET of Ito and Hiwada with the specific MOSFET of Deboy by simple substitution to achieve well-known and predictable results in controlling the communications across transistors.  
Regarding claim 18, Ito’s modified teachings are described above in claim 18 but are silent with respect that the semiconductor switch component is a bipolar junction transistor.
However, Deboy teaches a power converter circuit for outputting the required power to a downline system that discloses the use of a bipolar junction transistor (¶ 47 discloses the use of a BJT instead of a MOSFET). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the MOSFET of Ito and Hiwada with the bipolar junction transistor of Deboy to use current control in place of voltage control. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0170091 (Ito) in view of US 6273537 (Hiwada) and further in view of US 2013/0105286 (Despont hereinafter). 
Regarding claim 19, Ito’s modified teachings are described above in claim 18 but are silent with respect that the modulation voltage is performed in a square wave, a triangle wave or a sine wave.
However, Despont teaches the control of an MEM switch (¶ 2) that discloses the use of sine, square, sawtooth, amongst other voltage modulation patterns (¶ 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modulation performed by Ito with the various wave types of Despont to obtain the designed control scheme related to each set forth modulating wave. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 requires the language “wherein the plurality of MEMS pumps are divided into a first MEMS pump group and a second MEMS pump group, and wherein the second electrodes of the MEMS pumps in the first MEMS pump group are electrically connected to the first signal electrode and the second signal electrode, and the second electrodes of the MEMS pumps in the second MEMS pump group are electrically connected to the third signal electrode and the fourth signal electrode.” The specific pump grouping would require hindsight rationale to reconstruct the claim language as set forth. 

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the combination of Ito and Hiwada failing to disclose “a plurality of switch units electrically connected to the first electrodes of the plurality of the MEMS pumps” has been reviewed but are not found to be persuasive. Applicant has pointed out that Ito fails to teach this clause and the Examiner is in agreement. The Non0Final Office Action mailed 06/22/2022 does not rely on Ito for teaching a plurality of switch units. Furthermore, the Hiwada reference was relied upon to teach this claim language. Hiwada does disclose a plurality of switch units, two to be precise, that are connected to the electrodes of the plurality of the MEMS pumps. Applicant would be advised to clarify a specific relationship between the plurality of switch units and the electrodes of the MEMS pumps such as a one to one relationship to overcome the prior art of record. For at least this reason, Applicant’s arguments regarding the set forth clause are not found to be persuasive.
Applicant’s arguments regarding the combination of Ito and Hiwada failing to disclose “the on-off actions of the plurality of MEMS pumps are controlled by the plurality of switch units” has been reviewed but are not found to be persuasive. However, Hiwada was used to read on this claim language in Column 7 Lines 14-26 which the Applicant has also cited in their arguments. Hiwada’s switch units 2 and 3 are charging and discharging the actuator 105 where this is being used as the broadest reasonable interpreted as controlling an on-off function of the actuator. For at least this reason, Applicant’s arguments regarding the combination of Ito and Hiwada is not found to be persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746